398 F.2d 833
HARDBOARD MACHINERY CO., Inc., et al., Appellants,v.COASTAL PRODUCTS CORPORATION et al., Appellees.
No. 25274.
United States Court of Appeals Fifth Circuit.
July 29, 1968.

John S. Sims, Jr., Tifton, Ga., for appellants.
Julius F. Parker, Jr., Tallahassee, Fla., Omer W. Franklin, Jr., Cam Young, Ed. G. Barham, Valdosta, Ga., Leo L. Foster, Tallahassee, Fla., for appellees.
Before AINSWORTH and SIMPSON, Circuit Judges, and SINGLETON, District judge.
PER CURIAM.


1
This consolidated appeal is from the granting of motions to dismiss four libel suits against the corporate appellee, and Robert D. Conner, its secretary-treasurer.  The causes of action were substantially the same except that different plaintiffs (appellants here) were involved.  It was claimed that Coastal and Conner had libeled the plaintiffs by the writing and publication of certain letters directed to suppliers of plaintiffs concerning financial matters between the parties, which publications caused the plaintiffs to be unjustly damaged in the business community.  No special damage was asserted.  The district court finding that the words used were 'incapable of the meaning ascribed to them by the innuendo', and that there was no issue for the jury, dismissed the complaints.  We agree that this was a proper disposition and affirm.


2
Appellants further urge that the words used were libelous in themselves without any innuendo.  We find this contention without merit.


3
Affirmed.